PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/868,357
Filing Date: 11 Jan 2018
Appellant(s): LADD et al.



__________________
Richard J. Traverso
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/10/21.

Note: Change in Examiner
The Examiner of record is now Genevieve Alley, Art Unit 1617.  Therefore, future correspondence should reflect such changes.  Also, at the end of the Action is the information regarding the SPE and the Art Unit.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1, 33--42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Melman (US 2014/0314827) in view of Ladd et al. (US 2007/0048338) and further in view of Dyer et al. (US 2016/0366879).
	Examiner’s Note: The 103 heading in the previous Final Office action included incorrect US PGPub serial numbers. The reference numbers above have been corrected.

(2) Response to Argument
1a. Appellants argue that the claimed sterile composition is unobvious in view of the prior art based on the unexpected results achieved (Appeal Brief: p. 5-10). Appellants direct attention to the Declaration (filed: 2/24/21) which provides comparable 
This is not found persuasive.  In response to Applicants’ argument of unexpected results, the Examiner responds with the following statements:  
It is not clear from the test data provided in the specification that there is a synergistic effect. Furthermore, the results do not show that the inventive composition provides results that are significantly different than the compared compositions (i.e., no statistical analysis is provided to indicate how the data presented was validated).  The Examiner directs attention to MPEP §716.02(b)-I, which states:
The evidence relied * > upon < should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP §716.02(c).

In the instant case, it is not clear from the test data that there is a statistical difference between the applicants’ invention and the comparable compositions. Reasons why all three tests conducted were not found persuasive for producing unexpected results: it is not clear from the arguments or the data presented, if one of ordinary skill is to accumulate all scores from one subject and compare to other subjects, or focus on the scores from one time interval, or merely look for a decrease in score from the initial 
In the vision loss test (see Declaration: p. 3-4; scale: 0-4), some subjects administered the comparable 5% betadine solution (e.g., subjects 2 and 5) had very low vision loss (only scored a 1 in one time interval out of five), which is the identical or lower score than some subjects that were administered the inventive composition: 5% betadine/5% poloxamer subject 1 and 2; and 5% betadine/10% poloxamer subject 4 and 6 (See tables in Declaration; bridging p. 3-4). 
In the eye pain test (see Declaration: p. 4-5), there seems to be a trend of decreasing pain in the inventive compositions as each subject (sample size =3) in the 5% and 10% poloxamer treatment group decreased to a pain level of 0 or 1, when the initial response was between 2 and 3 pain level. In comparison, only 3 of 6 subjects reduced or remained the same by the 3 hour interval (subjects 1, 2 and 5). The other 3 subjects (3, 4 and 6) scored higher pain levels at each time interval. Although there seems to be a trend, it is difficult to know that there is a statistical difference between the treatment groups and the control because of the abovementioned varying effects as well as a low sample size. No statistical analysis was shown.
In the eyelash adherence test (Declaration: p. 5-6), the data supports the position that the claimed composition (5% Betadine/5% or 10% Poloxamer gel; pH 6.8) increases adherence to eyelashes. However, such was not sufficient to be found 
(b) Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (see MPEP §716.02(d)).  
Below is a comparison of the compositions from the Declaration and the composition of independent claim 1:
Inventive comp. in Dec. 
(% by weight)
Comparable comp. in Dec. (% by weight)
Claimed comp. 
(% by weight)
Betadine (Povidone-iodine), 5%
Betadine (povidone-iodine), 5%
An antiseptic agent, 1.0-20.0%
pH 6.8
unknown
pH ranges from 6.5 to 7.5
Poloxamer, 5% or 10%
-
An aq. gel or semi-gel formulation, >5%


It is first noted, that because the two compositions studied have two variables (presence of buffering agent to produce a pH of 6.8 and presence of a gel forming agent), one of ordinary skill in the art would acknowledge that it is unclear which variable or variables is/are responsible for any change in effect. It is also, noted that the pH of the comparable composition was not described in the Declaration.

	With regards to Appellants argument that no reason was provided as to why the improvements in patient comfort would not be expected from another antiseptic or an amount of povidone iodine within the claimed range other than 5 wt% when a pH of 6.5-7.5 was provided. The Examiner first notes that the pH of the comparable composition was not described in the Declaration and therefore, one of ordinary skill in the art could not conclude that the data in the Declaration provides any evidence that the pH affected the results. Also, as indicated above, because the two compositions compared in the Declaration have two variables (the presence of both Poloxamer and a buffering agent to produce a pH of 6.8), one of ordinary skill in the art would acknowledge that it is unclear which variable or variables is/are responsible for the change in effect.

	1b. Appellants argue that one skilled in the art would not have a reasonable likelihood of success in providing sterile compositions with the features of claim 1 and 38-41 based on the combined teachings of Melman, Ladd et al. and Dyer et al. (Appeal Brief: p. 10-13). There are three main arguments: (1) Appellants argue that one skilled in the art would not be motivated to add the thickening agents disclosed in Dyer to the compositions of Melman due to the distinct pH values of the respective compositions and due to the express exclusion of certain buffers (Appeal Brief: p. 11). (2) Appellants argue that there is no motivation for one skilled in the art to add thickening agent to the composition of Melman at levels greater than 5 wt% (Appeal Brief: p. 12). (3) Appellants 
This is not found persuasive. In response to argument (A) above, when considering the prior art as a whole, Dyer teaches that the pH can range from 1.5 to 6.5 ([0174]) and Melman teaches a range from 5.5 to 8.5 ([0027]). Such teachings overlap in pH ranges. Appellants indicate that Dyer prefers a pH below 3.5; however, the rejection is made under 103 and does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123.
In response to argument (B) above, Dyer gives percent by weight ranges for various categories of thickeners. For example, poloxamers, which are claimed, was taught to be present in its antiseptic composition in an amount ranging from 2 to 15% by weight ([0187]), which largely overlaps with the claimed range of greater than 5% by weight. Dyer also teaches that thickening agents allow the composition to be retained on the tissue even while being exposed to bodily fluids or sweat and the like, and yet, still be reasonably easily removed when desired with mild cleaning agents such as soap and water ([0187]).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Ladd et al. is relied upon for its teaching of viscosity parameters in an antiseptic composition. Melman is relied upon for a composition which is free of anesthetics and wherein the composition comprises an antiseptic agent and a buffering agent sufficient to provide a pH in the range of 6.5-7.5. 
Additionally, the Examiner notes that a teaching away is a teaching that renders prior art unsatisfactory for the intended purpose or discredits the solution claimed.  However, there is no such teaching in Ladd et al. Ladd et al. is being relied upon as a secondary reference in the instant 103 rejection and is relied upon for its teaching of thickeners to produce a more viscous composition; Ladd et al. does not teach that anesthetics would change the thickening properties.

1c. Appellants argue that one skilled in the art would not be motivated to provide a sterile composition with the features of Claim 33 based on the combined teachings of Melman, Ladd et al. and Dyer et al. (Appeal Brief: p. 14-15). Appellants indicate that claim 33 is directed to sterile compositions with the intended use of “for treatment of an eye” and such compositions have a pH with a more narrow range of 7.0 to 7.4. Appellants argue that Melman teaches an embodiment for treating and/or preventing 
This is not found persuasive. It is first noted, that Melman teach multiple antiseptics that can be used in its compositions and each has a different suggested concentration. For example, Melman teaches that when chlorhexidine is selected as the antiseptic agent, it can be present in amounts up to 5% by weight, based on the total weight of composition, wherein the composition is intended to be used to treat and/or prevent ophthalmic diseases or disorders ([0085]). Furthermore, Ladd et al. teach that the concentration depends on the antiseptic chosen; e.g., povidone-iodine: 0.5-20% by weight ([0026]). Similarly, Dyer et al. teach that povidone-iodine can be present in concentrations of greater than 5% by weight (claim 7).

1d. Appellants argue that one skilled in the art would not be motivated to provide a sterile composition with the features of Claim 37 based on the combined teachings of Melman, Ladd et al. and Dyer et al. (Appeal Brief: p. 15-16). Specifically, Appellants argue that Melman does not teach the claimed viscosity (10,000-50,000 cps at about 25 °C) and Ladd teaches away from the composition of claim 37, as it requires an anesthetic (Appeal Brief: p. 15).
This is not found persuasive. As indicated in the 103 rejection, Ladd et al. teach that the antiseptic composition has a viscosity of 10,000-50,000 cps ([0021]). As indicated above (argued previously), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Ladd et al. is relied upon for its teaching of viscosity parameters (overlapping viscosity range with claimed range) in an antiseptic composition. Melman is relied upon for a composition which is free of anesthetics and wherein the composition comprises an antiseptic agent and a buffering agent sufficient to provide a pH in the range of 6.5-7.5. Additionally, the Examiner notes that a teaching away is a teaching that renders prior art unsatisfactory for the intended purpose or discredits the solution claimed.  However, there is no such teaching in Ladd et al. Ladd et al. is being relied upon as a secondary reference in the instant 103 rejection and is relied upon for its teaching of thickeners to produce a more viscous composition; Ladd et al. does not teach that anesthetics would change the thickening properties.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617
                                                                                                                                                                                                        Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.